 

 

 

    

 

Case 1:20-cr-00297-JFK . Document 27 Filed 08/31/60 LOT t = " i
os - | USDCSDNV |
) OCCUMENT oe
ELECTRONICALLY LED 4
UNITED STATES DISTRICT COURT TOO & a
SOUTHERN DISTRICT OF NEW YORK : DATE "
anne eee cece eee eee ees nee X ee -
U.S.A —_
#20 CR 297 (JFK)
-V-
Ovalle
x

 

' The conference is adjourned from September 10, 2020 to October 14, 2020 at

11:00 a.m. in Courtroom 20-C. The time between September 10 and October 14, 2020

is excluded

SO ORDERED.

Dated: New York, New York

TOHN F, KEENAN |
United Statas District Tudge

 

 
